      Case 1:12-cv-00925-NONE-SAB Document 305 Filed 06/15/21 Page 1 of 1



1
2
3
4
5                                    UNITED STATES DISTRICT COURT

6                                   EASTERN DISTRICT OF CALIFORNIA

7
8    C. DWAYNE GILMORE,                                )   Case No.: 1:12-cv-00925-NONE-SAB (PC)
                                                       )
9                     Plaintiff,                       )
                                                       )   ORDER APPROVING PARTIES’ STIPULATION
10            v.                                           TO EXTEND THE DEADLINE TO FILE
                                                       )   DISPOSITIONAL DOCUMENTS
11                                                     )
     C. LOCKARD, et al.,
                                                       )   (ECF No. 304)
12                    Defendants.                      )
                                                       )
13                                                     )
                                                       )
14
15            On May 13, 2021, Magistrate Judge Barbara A. McAuliffe conducted a settlement conference

16   in this case, and the parties reached a tentative agreement to settle the case with the terms placed on

17   the record. (ECF No. 300.) The Court ordered that disposition documents be filed within thirty days

18   of May 13, 2021. (Id.)

19            On June 14, 2021, the parties filed a stipulation to extend the deadline to file the disposition

20   documents. (ECF No. 304.)

21            Good cause having been presented, it is HEREBY ORDERED that the parties shall file the

22   disposition documents within fourteen (14) days after all payments are received.

23
24   IT IS SO ORDERED.

25   Dated:        June 15, 2021
26                                                         UNITED STATES MAGISTRATE JUDGE

27
28

                                                           1
